Citation Nr: 1234886	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed to be the result of a personal assault during military service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to June 1975 and from February 1976 to May 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran contends he has PTSD on account of a personal assault during his military service.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010); 38 C.F.R. § 3.304(f) (2011).

The provisions of this amendment do not apply to the Veteran's claim, however, as the traumatic event ("stressor") in service he cites as the cause of his PTSD is not related to his fear of hostile military or terrorist activity.  Rather, his claim is predicated instead on an alleged personal assault.  The amendment to subpart (f)(3), regarding situations when a Veteran is alleging fear of hostile military or terrorist activity, resulted in the recoding of the former subpart (f)(3) to subpart (f)(4), concerning situations when a Veteran was a prisoner of war (POW), and in turn the recoding of the former subpart (f)(4) to subpart (f)(5), concerning claims, as here, predicated on personal assault.

Subpart (f)(5) of this regulation provides that, in cases of sexual or personal assault, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5); see also M21-1MR IV.ii.1.D.17.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.


In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advises that the portions of the VA Adjudication Procedure Manual, M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and binding on VA.  Y.R. v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also, Y.R., 11 Vet. App. at 399; Patton, 12 Vet. App. at 279-80.  Furthermore, the Court clarified in Y.R. and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal or sexual assault.

As such, VA will not deny a PTSD claim that is based on in-service sexual or personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may then submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a sexual or personal assault occurred.  Id.  See also, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).  The Veteran received this required notice in September 2009 when he was sent an updated Veteran Claims Assistance Act (VCAA) letter that related specifically to PTSD as a result of a personal assault.

But he has not had a VA compensation examination.  According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  McLendon is meant to create a low threshold that enables, rather than precludes, the scheduling of a VA compensation examination for a medical nexus opinion.

The Veteran's claim that he was personally assaulted in service, by nature, is an inherently difficult stressor to corroborate.  He submitted a stressor statement in May 2009 explaining that he had been stabbed during his military service by a Korean woman "because of another G.I." in the early summer of 1973.  He said he needed several stitches as a consequence.  Since about 1980, he has been having recurring nightmares that he is being chased with a knife.  He frequently awakens kicking the wall and his nightmares are becoming more violent.

A records search by the Joint Services Records Research Center (JSRRC) indicated that no such attacks or incidents between a member of the Veteran's unit and a Korean civilian were reported during the time frame indicated, although the JSRRC did not possess "morning reports," personnel records, or crime records.  A PTSD stressor memorandum dated in September 2009 indicated that a military records specialist had received the Veteran's personnel file, requested records from the JSRRC and the United States Army Crime Records Center, and had reviewed his separation documents and medical treatment records.  But none of these records contained corroborating information about the purported stressor in service.  An additional search for records of any stabbing-related incidents at Camp Casey or Camp Hovey, Republic of Korea, during the period from 1973 to 1974 similarly turned up no additional documentation.  The Veteran's service treatment records (STRs) are equally unremarkable for suggestion of this incident or injury as could stem from a personal assault.

Because of the absence of documentation of this purported incident in service, his lay statements are particularly important in establishing the occurrence of this alleged event.  His statements as recorded in his medical treatment records related to his PTSD indicate the incident occurred during the summer of 1977, not in the early summer of 1973 as he indicated in his stressor statement.  In a statement dated in January 2009, he indicated to his treating physician that he saw an "American soldier being stabbed by a prostitute" in the summer of 1977.  He felt like throwing up after the female prostitute had stabbed the soldier four times after he would not pay her for sex.  She chased the other soldier and stabbed him only four or five feet from where the Veteran stood.  There was blood everywhere and the other soldier was also screaming.  Authorities could not find her after the incident.  The January 2009 statement was repeated in later treatment records when the Veteran was referred to a PTSD support group.  He reported additional stressors, such as nightmares relating to a martial arts tournament in service, causing him to kick in his sleep, and concerning a soldier who was injured by a tank in Germany.  It is unclear from the physician's notes, however, whether these were considered stressors in the context of the Veteran's diagnosis and treatment for PTSD, and they were not listed among the "significant traumatic stressors" in the physician's treatment notes. 

In the Veteran's stressor statements dated in May and October 2009, he explained that he was the one who had been stabbed by a Korean woman rather than another soldier.  His statements indicated that he required stitches after the incident for his wound.  His May 2009 statement indicated that he personally had been stabbed by the Korean woman "because of another G.I."  So, on remand, the VA examiner must be asked to address these conflicting statements in the file and determine the likelihood the Veteran has PTSD as a consequence of this claimed personal assault in service.  In addition, the examiner also should consider the severe car accident the Veteran had in 1993, well after his military service had ended, which resulted in him sustaining multiple fractures that needed extensive surgery to treat.

Also, on remand, the RO/AMC must contact the Veteran to ascertain all medical facilities where he has received treatment for PTSD, including the VA Medical Center (VAMC) in Kansas City, Missouri.  All outstanding records then should be obtained and associated with the claims file so they are available for review by the VA compensation examiner.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating that, as specifically concerning VA evaluation and treatment records, VA has constructive, if not actual, notice of them because they are maintained and generated within VA's healthcare system and, therefore, deemed to be in VA's possession, even if not physically in the file).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Veteran and ask that he identify all medical facilities where he has received evaluation or treatment for PTSD or other mental illness and then request all records from those facilities.  This includes, but is not limited to, all records at the VAMC in Kansas City, Missouri.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts as necessary to comply with this VA regulation, depending on who has custody of the records.  Also notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran has PTSD as a result of a personal assault during his military service - and particularly from either being stabbed or witnessing the stabbing of another G.I. by a prostitute.  The examiner should consider the Veteran's conflicting statements about the circumstances of this assault, namely, whether he was the victim or whether he instead only witnessed the incident, as well as any residuals from the severe car accident and injuries since service, in 1993.

All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

As well, it is imperative the examiner reviews the claims file, including a complete copy of this remand, for the pertinent medical and other history of this claimed disability.

If, after consideration of all pertinent facts, test results, or procurable data, the examiner cannot provide an opinion without resorting to mere speculation, then this must be expressly indicated but, more importantly, the examiner must explain why the requested opinion is not possible or feasible.  Merely saying he/she cannot comment will not suffice.

The Veteran is hereby advised that failure to report for this medical examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.

3.  Then readjudicate this claim in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


